Citation Nr: 1231808	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-35 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia of the skeletal joints. 

2.  Entitlement to service connection for muscle pain of the bilateral legs and feet. 

3.  Entitlement to service connection for dyspepsia, claimed as a stomach disorder. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for right ankle strain. 

6.  Entitlement to service connection for right foot pain. 

7.  Entitlement to service connection for breathing problems to include as due to asbestos exposure. 

8.  Entitlement to an increased disability rating for degenerative joint disease of the low back, currently evaluated as 40 percent disabling. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2004, August 2004, and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This claim was previously before the Board in June 2011 and was remanded for further development.  

In October 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the Waco, Texas RO.  A transcript of the hearing has been reviewed and is of record. 

The issue of entitlement to service connection for dental condition as secondary to service-connected disabilities has been raised by the record (See July 2012 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further development is necessary before adjudication of the issues on appeal.

In June 2011, the Board remanded the Veteran's claims for further development.  The Veteran's claims for entitlement to an increased disability rating for degenerative joint disease of the low back, entitlement to service connection for PTSD, and entitlement to a TDIU were remanded, in part, in order for the Veteran to be afforded VA examinations.  Those examinations were deemed necessary in order to fully and fairly adjudicate the Veteran's pending claims.  

Pursuant to the June 2011 Board remand, the Veteran was scheduled for a VA examination.  However, the Veteran did not appear for that examination.  A representative from the RO contacted the Veteran in September 2011 to inquire with him as to why he did not appear for the scheduled examination.  The Veteran indicated that he had recently undergone surgery on his shoulder and was unable to make the appointment.  He further stated that he called the VA to reschedule but was not able to speak with anyone.  Due to this the Veteran was then rescheduled for a December VA examination.  However, the Veteran indicated in a July 2012 letter that he had to have a subsequent surgery in November 2011 and he was unable to make the December 2011 examination because he was still recovering from his surgery.  In reviewing the written correspondence from the Veteran and the RO report of contact, there appears to have been a miscommunication between the RO representative who spoke with the Veteran in September 2011 and the Veteran regarding the scheduling of his December 2011 examination.  

Due to these circumstances the Board has determined that the Veteran should be afforded another opportunity to appear for VA examinations.  

The Board notes that the duty to assist is not a one-way street, or a blind alley, and the Veteran must be prepared to cooperate with the VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

With respect to the remaining pending claims, the Board finds that there is a further duty to assist the Veteran in obtaining identified private treatment records.  

In a July 2012 written statement, the Veteran, for the first time, identified two private treatment providers for which he had sought treatment for the conditions for which he seeks service connection.  These outstanding records have not previously been identified and the claims file does not contain any records from either the doctor or facility identified in the July 2012 written statement. 

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records, to include outstanding copies of records from (1) Dr. Michael LaGrone and (2) West Texas Physical Therapy.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, all records of medical treatment for the Veteran's claimed conditions which are not currently associated with the Veteran's claims file should be requested.  Specifically, records from Dr. Michael La Grone (1600 Coulter Building B Amarillo, TX 79106) and West Texas Physical Therapy (1901 Medi Park Dr. Suite 1010 Amarillo, TX 79106) should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination of the spine to determine the nature and current level of severity of his service-connected degenerative joint disease of the low back.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, a complete rationale must be provided. 

a.  The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range-of-motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

b.  The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c.  The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  Any radiculopathy of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis. 

3.  The Veteran should be provided with a VA examination to determine the identity and etiology of any mental health disorder that may be present.  The claims file, including a list of verified stressor(s) and a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination. After reviewing the record and examining the Veteran, the examiner should determine whether the Veteran currently has PTSD. Then the examiner should determine whether the claimed in-service stressors regarding fear of hostile military activity were sufficient to produce PTSD.  The examiner should utilize the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth. 

4.  Thereafter, schedule a VA examination to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  The opinion should state whether the Veteran's service-connected disabilities, alone, render him unemployable, with an explanation. 

5.  Upon completion of the foregoing, readjudicate the Veteran's claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



